DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
All acronyms should be spelled out and identified at their first instance. For example, at the first instance of in paragraph [0016], in lines 1 and 2, “radio access network” should be -- radio access network (RAN) --.
Appropriate correction is required

Claim Objections
3.	Claims 3, 5, 6, 7, 9, 14, 15, 16 and 18 are objected to because of the following informalities:  
In line 2 of claim 3, “cells” should be -- cell --.
In claims 5, 6, 7, 9, 14, 15, 16 and 18, acronyms RAT, LTE, M-MIMO should be spelled out at their first instance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 7, 15 and 16 each recite the limitation "the RAT" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2, 3, 5, 10, 11, 12, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratasuk et al. (US 20150223135 A1), hereinafter, Ratasuk.

	Regarding claim 1:
Ratasuk discloses a method for demand-based dynamic carrier scaling, comprising:
determining, at a gateway supporting dynamically created cells in a wireless network, whether there is a requirement for additional capacity (Paragraph [0072], macro eNB or pico eNB are claimed “gateway” because they determine whether cell activation is needed based on performance criteria); 
when there is a requirement for additional capacity, then providing, by the gateway, dynamically created cells as needed to handle the requirement for additional capacity (Paragraph [0072], macro eNB or pico eNB activate small cell 105 to service the increasing load i.e.  provide dynamically created cells as needed to handle the requirement for additional capacity when there is a requirement for additional capacity); 
determining, at the gateway, whether there is a requirement for less capacity; and when there is a requirement for less capacity, then turning off, by the gateway, dynamically created cells as needed to handle the requirement for less 

	Regarding claims 10 and 19:
Non-transitory computer readable medium claim 10 and system claim 19 are anticipated by Ratasuk based on a rationale similar to the one used to reject claim 1 above. Ratasuk discloses the Non-transitory computer readable medium in paragraph [0013] and corresponding circuitry disclosed for method of claim 1 is claimed system for claim 19.

Regarding claims 2 and 11:
Ratasuk discloses the method and non-transitory computer readable medium  with instructions further comprising migrating at least one existing user to at least one dynamically created cell (Paragraph [0073], UE handoff is claimed migrating at least one existing user to at least one dynamically created cell).


Regarding claims 3 and 12:
Ratasuk discloses the method and non-transitory computer readable medium  with instructions further comprising migrating at least one existing user from at  

Regarding claims 5 and 14:
Ratasuk discloses the method and non-transitory computer readable medium  with instructions wherein the wireless network is an LTE network having a first LTE cell operating at a first frequency in a first frequency band, and wherein when usage exceeds a threshold, the gateway activates a new dynamically generated LTE cell, operating at a same frequency in an adjacent frequency band (Paragraph [0072], wherein claimed first frequency is f1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ratasuk in view of Lin et al. (US 20160037432 A1), hereinafter, Lin.

Regarding claims 4, 13 and 20:
Ratasuk fails to explicitly disclose the method and non-transitory computer readable medium with instructions and corresponding system wherein the dynamically created cells are Radio Access Technology (RAT) agnostic.
However, Lin discloses a network with handoff capability including the method of wherein the cells are Radio Access Technology (RAT) agnostic (Paragraphs [0040], [0068], [0081], network comprises and handoff is triggered between cells of the network which is RAT agnostic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to have Ratasuk’s dynamic cell creation method use the cells are Radio Access Technology (RAT) agnostic as disclosed by Lin resulting in the dynamically created cells being Radio Access Technology (RAT) agnostic, as claimed. It would have been obvious in order to reduce hardware size, simplify power management complexity and increase compatibility among legacy or new RATs (Paragraph [0081]).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ratasuk in view of Cotanis (US 20170311183 A1), hereinafter, Cotanis.

Regarding claims 6 and 15:
Ratasuk fails to explicitly disclose the method and non-transitory computer readable medium with instructions wherein the RAT is at least one of 2G and 3G, and where additional dynamically created cells are added as one or more of 2G, 3G and 4G.
However, Cotanis discloses wherein Radio Access Technology (RAT) is at least one of 2G and 3G, and where additional users are added as one or more of 2G, 3G and 4G.  (Paragraphs [0026], 4G not shown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to have Ratasuk’s dynamic cell creation method where RAT is at least one of 2G and 3G, and where additional users are added as one or more of 2G, 3G Radio Access Technology (RAT) as disclosed by Cotanis resulting in where additional dynamically created cells being added as one or more of 2G, 3G and 4G, as claimed. It would have been obvious so as to better support current demand (Paragraph [0026]).

8.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ratasuk in view of Mallikarjun (US 20150094055 A1), hereinafter, Mallikarjun.

Regarding claim 8 and 17:

However, Mallikarjun discloses the method comprising moving users from at least one of 3G, 4G, and 5G to 2G if user is using voice traffic (Paragraph [0028], 4G users are moved to 2G for voice services, i.e. traffic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to have Ratasuk’s dynamic cell creation method to move users from least one of 3G, 4G, and 5G to 2G if user is using voice traffic as disclosed by Mallikarjun. It would have been obvious to simplify protocols for voice traffic.

Allowable Subject Matter
9.	Claims 5, 9, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and when all objections set forth in section 3 above of this office action are overcome.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Shorony et al. (US 20150365861 A1) disclose gateway for offloading traffic.
Harada et al. (US 20160174169 A1) discloses turning cells on and off based on traffic monitoring.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561.  The examiner can normally be reached on M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637